Title: John Adams to Abigail Adams, 7 October 1775
From: Adams, John
To: Adams, Abigail


     
      My dear
      Philadelphia Octr. 7th. 1775
     
     Yesterday, by the Post, I received yours of Septr. 25th., and it renewed a Grief and Anxiety, that was before almost removed from my Mind. Two days before I had the Pleasure of a very valuable Letter from Coll. Quincy, in which he kindly informed me that you and Our Family were so much better that you and my dear Nabby, had made a Visit at his House: and Mr. Williams, who brought the Letter acquainted me that he had been to Braintree after the Date of it, that you was in good Spirits, that Tommy was so much better as to be playing abroad, and that he hoped Patty was not dangerous: you will easily believe that this Information gave me great Pleasure and fine Spirits: It really relieved me from a heavy Load: But your last Letter has revived my Concern.—I will still hope however that your excellent Mother will yet be spared for a Blessing to her Family and an Example to the World. I build my Hopes of her Recovery, upon the
      Advantage of a Constitution which has hitherto sustained so many Attacks and upon a long Course of exact Temperance which I hope has deprived the Distemper of its most dangerous food and Fuel.—However, our Lives are not in our own Power. It is our Duty to submit.—“The Ways of Heaven are dark and intricate.” Its designs are often inscrutable, But are always wise and just and good.
     It was long before I had the least Intimation of the Distress of the Family, and I fear, that your not receiving so many Letters from me as usual may have been one Cause of Infelicity to you.—Really, my dear, I have been more cautious than I used to be. It is not easy to know whom to trust, in these times, and if a Letter from any Person in the situation I am in, can be laid hold of, there are so many Lies made and told about it, so many false Copies taken and dispersed, and so many false Constructions put, that one ought to be cautious.
     The Situation of Things, is so alarming, that it is our Duty to prepare our Minds and Hearts for every Event, even the Worst. From my earliest Entrance into Life, I have been engaged in the public Cause of America: and from first to last I have had upon my Mind, a strong Impression, that Things would be wrought up to their present Crisis. I saw from the Beginning that the Controversy was of such a Nature that it never would be settled, and every day convinces me more and more. This has been the source of all the Disquietude of my Life. It has lain down and rose up with me these twelve Years. The Thought that we might be driven to the sad Necessity of breaking our Connection with G.B. exclusive of the Carnage and Destruction which it was easy to see must attend the seperation, always gave me a great deal of Grief. And even now, I would chearfully retire from public life forever, renounce all Chance for Profits or Honours from the public, nay I would chearfully
      contribute my little Property to obtain Peace and Liberty.—But all these must go and my Life too before I can surrender the Right of my Country to a free Constitution. I dare not consent to it. I should be the most miserable of Mortals ever after, whatever Honours or Emoluments might surround me.
    